DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 06/10/2022.
	Claims 1-2, 8-9 and 14-16 have been amended. Claims 5-6, 12-13 and 19-20 have been/remained canceled. Claims 1-4, 7-11 and 14-18 remain pending in the application. 

Response to Amendment

The amendment filed 06/10/2022 has been entered. Claims 1-2, 8-9 and 14-16 have been amended. Claims 5-6, 12-13 and 19-20 have been/remained canceled. Claims 1-4, 7-11 and 14-18 remain pending in the application.
Applicant amendments to the claims regarding the 35 USC § 112 (b) rejection overcome the rejection previously set forth in the Final Office Action mailed on 03/18/2022. The rejection is withdrawn based on the amended claims.
Applicant amendments to the claims regarding the 35 USC § 112 (d) rejection overcome the rejection previously set forth in the Final Office Action mailed on 03/18/2022. The rejection is withdrawn based on the amended claims.




Response to Arguments


	
	Regarding Applicant’s arguments, on page 7-13 of the remark filed on 06/10/2022, on the limitations of independent claim 1: “progressively calculate a chained hash value across transactions accessible by the plurality of subscribing nodes; and send the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets.;”
	the limitation of claim 8: “progressively calculating, by the subscription service node, a chained hash value across transactions accessible by the plurality of subscribing nodes; and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets.”,
	the limitation of claim 15: “progressively calculating a chained hash value across transactions accessible by the plurality of subscribing nodes; and sending the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets..”,  arguments are not persuasive. 
	Applicant argues on page 10 paragraphs 2-5 of the remarks filed on 06/10/2022 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets. Applicant’s interpretation of the reference has been noted; however, examiner respectfully. The combination of Nagpal, Kilpatrick and Beadles do not explicitly teach the claimed limitation, however in now currently canceled dependent claims 12 and 13 Augustine describes on Col. 18 lines 14-35 the links of a chain of cryptographic hashes that are measured and calculated corresponding to various transactions. Augustine further describes in Col. 38 lines 35-60 the utilization of a plurality of subscription blockchain nodes based on different data sets such as distinct subscription services the user is entitled to and that is stored in the blockchain. Augustine discloses on Col. 51 lines 25-35 the submitting or sending of the chain of cryptographic hash values that contain the customer records and their unique subscriptions to the plurality of subscription nodes in the blockchain. Augustine defines the verifying of completeness in Col. 21 lines 1-35 that disclose checking if the data is whole or has been tampered with corresponding to the customer records with subscriptions and the correlating chained hash values. Examiner understands the applicant’s interpretation stated in remarks filed on 06/10/2022 on Page 10 paragraphs 2-3, however other than on Par. (0048) of the specification in the instant application there is no clear example of the means or process of verifying completeness. There is also no clear distinction of how verifying completeness differs from the applicant’s arguments of the verification not being a means for checking for tampering.  Therefore, the rejection is maintained. Examiner suggest further defining the meaning of “verifying completeness” with the use of phraseology such as a “wherein” clause that can further define how the verifying of completeness is processed and how it differs from the checking of tampering and more so towards the inventive concept of ensuring to the user that all relevant data corresponding to the transaction that is sent to subscribing parties are complete with the fully enclosed subscription, contents or like thereof. Examiner suggest scheduling an interview to further discuss the claimed limitations and to move prosecution in a positive direction.

	Applicant further argues on page 11 last paragraph and on Page 12 paragraph 1 of the remarks filed on 06/10/2022 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate progressively calculating chained hash value is used to verify a completeness of delivery of the data sets. Applicant’s interpretation of the reference has been noted; however, examiner respectfully. The combination of Nagpal, Kilpatrick and Beadles do not explicitly teach the claimed limitation, however Augustine describes on Col. 19 lines 5-34 progressively, continuous or repeated execution of the calculation of the chained hash corresponding to a routine. Augustine further describes on Col. 17 lines 40-57 a verification of completeness based on the hash value that detects inconsistencies or tampering. Examiner understand the applicant’s perspective on page 11 of the remarks/arguments filed however the phraseology of completeness would be broadly and reasonably interpreted in many ways. The verification in Augustine checks inconsistencies that also make the data incomplete because of the missing pertinent information. Examiner suggest defining in the claims “completeness” and how it differs from tampering to further enhance the scope of the claims.



Claim Objections

Claim 3, 10, and 17 are objected to because of the following informalities:

In regards to Claims 3, 10, and 17, the applicant recites the limitation “a blockchain”, this is unclear because a blockchain is already previously recited in independent claims 1, 8 and 15. This creates confusion if the applicant is referring to a new blockchain or if the applicant is referring to the same blockchain previously recited in the independent claims. The specifications state on Par. (0086) “FIG. 5D illustrates a system 560 including a blockchain, according to example embodiments. Referring to the example of FIG. 5D, an application programming interface (API) gateway 562 provides a common interface for accessing blockchain logic (e.g., smart contract 530 or other chaincode) and data (e.g., distributed ledger, etc.). In this example, the API gateway 562 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 552 and 556 to a blockchain peer (i.e., server 554). Here, the server 554 is a blockchain network”. Therefore it will be broadly and reasonably interpreted that a blockchain is referring to the same blockchain network recited in the independent claims. Examiner asserts that a “blockchain” is different than a “blockchain network”. Examiner suggest amending the claims and reciting consistent claim language by reciting the limitation blockchain network to eliminate confusion. Appropriate correction is required.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. (U.S Pub. No. 20210164794, hereinafter referred to as Nagpal) Kilpatrick et al. (U.S Pub. No. 20180189755, hereinafter referred to as “Kilpatrick”)  and Beadles et al. (U.S Pub. No. 20200258061, hereinafter referred to as “Beadles”) in further view of Augustine et al. (U.S No. 10600009, hereinafter referred to as “Augustine”)

Regarding Independent Claim 8 (Currently Amended), a method, comprising:   calculating, by the subscription service node, a secondary entitlement triggered by the blockchain transaction, (Par. (0039) “from smart contract executable code invocations (i.e., entries) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). An entry may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like.”; smart contract corresponding to nodes), (Par. (0037) “A typical endorsement policy allows smart contract executable code to specify endorsers for an entry in the form of a set of peer nodes that are necessary for endorsement. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry”; smart contract correlating to nodes), (Par. (0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers [..] When the subscribed materials are requested by a user, who is not a primary subscriber, a blockchain node (i.e., a transport) can verify that a person requesting a service is an authorized person with whom the subscriber had shared the profile”; subscription service node (peers/nodes corresponding with subscription services)), (Par. (0044) “A smart contract may be used to provide compensation, quantify a user profile score/rating/review, apply vehicle event permissions, determine when service is needed”; calculating (smart contract may be used [..] quantify) secondary entitlement (profile)), (Par. (0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers. When the subscribed materials are requested by a user, [..] The exemplary embodiment stores profile-sharing transactions in a blockchain..”; secondary entitlements triggered (profile correlating to subscription services and transactions in a blockchain requested (triggered)))  
	identifying, by the subscription service node, a set of subscribing nodes, of the plurality of subscribing nodes, allowed to access each of the plurality of different data sets; (Par.(0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers. Peer-to-peer sharing of the transport user profile may be automatically executed based on a blockchain consensus mechanism. This permits the user to share his/her subscriptions with a closed group of people such as family members or friends. For example, a user may want to share an Amazon™ Prime membership with a son or daughter who is going away to college [..] When the subscribed materials are requested by a user, who is not a primary subscriber, a blockchain node (i.e., a transport) can verify that a person requesting a service is an authorized person with whom the subscriber had shared the profile.”; subscription service node ( transport user with subscription user profiles), identifying a set of subscribing nodes (transports serving as peers) allowed access to each of the plurality of different data sets (transport user corresponding to sharing subscription with a closed group of people)), (Par. (0007) “storage, determining, by the transport, if the profile of the transport occupant contains a subscription for the service selection, responsive to the profile of the transport occupant not having the subscription, acquiring permissions to use the service selection from a plurality of transports having profiles connected to the profile of the transport occupant, and providing the service selection to the transport occupant based on the permissions”; identifying (determining), by the subscription service node (transport corresponding to blockchain node) a set of subscribing nodes (transport occupant [..] from a plurality of transports) allowed to access plurality of different data sets ( permission to use the service selection)), (Par. (0055) “The transport nodes 102 and 105 may represent transports/vehicles. The blockchain network 106 may have a ledger 108 for storing data, such as user profiles and transactions 110, that record the profile information, timestamps, and other related data.”; different data sets ( transport nodes corresponding to data that includes user profile, transaction, timestamps etc.)), (Par. (0088) “may retrieve service subscriptions from the profile of the transport occupant and present a choice of services to the transport occupant based on the service subscriptions.”; plurality of different data sets (subscriptions corresponding to service of transport))
	and sending, by the subscription service node, verification data to the plurality of the subscribing blockchain nodes for verification of the corresponding different  sets. (Par. (0072) “The smart contract 230, when executed, causes certain approved transactions 226 to be generated, which are then forwarded to the blockchain platform 262. The platform includes a security/authorization 268, computing devices, which execute the transaction management 266 and a storage portion 264 as a memory that stores transactions and smart contracts in the blockchain”; verification data (approved transactions that are authorized)), (Par. (0044) “the results may be identified, and the necessary information can be shared among the registered companies and/or individuals based on a “consensus” approach associated with the blockchain. Such an approach could not be implemented on a traditional centralized database.”; verification data (results) sent (shared) with a plurality of subscribing blockchain nodes (among the registered companies and/or individuals based on a consensus)), (Par. (0038) “A “node” may perform a logical function in the sense that multiple nodes of different types can run on the same physical server. Nodes are grouped in trust domains and are associated with logical entities that control them in various ways. Nodes may include different types, such as a client or submitting-client node which submits an entry-invocation to an endorser (e.g., peer), and broadcasts entry-proposals to an ordering service (e.g., ordering node)”; plurality of subscribing blockchain nodes (plurality of nodes)), (Par. (0054) “the subscription, the processor 104 may acquire permissions from the transports 105 having profiles connected to the profile of the transport 102 occupant to use the service selection. The processor 104 may provide the service selection to the transport 102 occupant based on the permissions.”; second entitlement data sets (profiles correlating to subscriptions and access (permissions)), (Figure 2A: labels 202, 204, 206, 226; sending by the subscription service node(label 202), verification data (approved transaction 226) to the plurality of subscribing blockchain nodes (labels 204, 206)), (Par. (0070) “the transactions are received and approved by the consensus model dictated by the members' nodes. Approved transactions 226 are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block.”; sending by the subscribing service nodes transaction/approved transactions dictated by member nodes are received)), (Par. (0037) “blockchain entries are “endorsed” before being committed to the blockchain while entries, which are not endorsed, are disregarded. A typical endorsement policy allows smart contract executable code to specify endorsers for an entry in the form of a set of peer nodes that are necessary for endorsement. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry. After validation, the entries enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed entries grouped into blocks.”; verification of the corresponding different sets (validation of blockchain entries corresponding to endorsement)), (Par. (0095) “An example of an endorsement policy is “the majority of endorsing peers must endorse the entry.” Different channels may have different endorsement policies. Endorsed entries are forward by the client application to an ordering service.”; different sets (entries corresponding to different endorsement policies))
	However Nagpal does not explicitly teach releasing, by a subscription service node, a  blockchain transaction to a subscribing node, of a plurality of subscribing nodes in the blockchain network, having a direct entitlement to access the blockchain transaction, the secondary entitlement granting access to a plurality of different data sets associated with the blockchain transaction;  progressively calculating, by the subscription service node, a chained hash value across transactions accessible by the plurality of subscribing nodes; and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of a delivery of the plurality of different data sets.
	Wherein Kilpatrick teaches releasing, by a subscription service node, a  blockchain transaction to a subscribing node, of a plurality of subscribing nodes in the blockchain network, having a direct entitlement to access the blockchain transaction; (Par. (0020) “The node 14 is configured to execute a subscription-as-a-service software instance 19 provided by a subscription-as-a-service provider (not shown). The node 14 also provides an activation agent 20 that interacts with block-issuing nodes, such as the block-issuing node 16, to activate the subscription-as-a-service software instance 19 for execution.”; subscription service node (node correlating to subscription-as-a-service provider) to a subscribing node (blocking issue node/activation agent)), (Par. (0020) “The activation transaction 22 is broadcast to the customer network 12, where it may be received by one or more of the nodes 18(0)-18(X) and/or the block-issuing node 16”; releasing (broadcasting) the blockchain transaction (activation transaction) to a plurality of subscribing blockchain nodes (one or more of the nodes)), (Par. (0018) “a blockchain to manage and track usage of subscription-as-a-service software instances without the need for implementing an extensive support infrastructure. As used herein, a “blockchain” refers to a decentralized database that maintains a list of ordered records (“blockchain blocks”) that, once recorded, are resistant to retroactive modification. In some examples, once recorded, the data in a blockchain block cannot be altered retroactively. In some examples, each blockchain block within the blockchain contains one or more transactions, along with a hash of the prior blockchain block.”; blockchain network/ blockchain transaction), (Par. (0017) “The subscription-as-a-service model enables subscribing customers to securely and efficiently deploy and operate any available version of software, and to access support resources during a subscription period”; requiring direct entitlement (subscription-as-a-service enables subscribing customers [..] to access)), (Par. (0025) “the block-issuing agent 24 of the block-issuing node 16 may apply one or more customer-specified rules 36 when determining whether to approve activation of the subscription-as-a-service software instance”; requiring direct entitlement access (nodes correlating to specified rules for access (approve activation)), (Par. (0025) “the block-issuing agent 24 of the block-issuing node 16 may apply one or more customer-specified rules 36 when determining whether to approve activation of the subscription-as-a-service software instance 19. As non-limiting examples, the one or more customer-specified rules 36 may include a rule regarding a number of active subscriptions and/or a rule regarding a subscription budget.”; access the blockchain transaction (rules to approve activation of subscription)), (Par. (0035) “the blockchain block 26 containing the activation transaction 22 was received by the activation agent 20. If the subscription-as-a-service software instance 19 was not successfully activated (or if the activation agent 20 determined at decision block 116 of FIG. 5C that the subscription timeout interval 32 has elapsed), the node 14 terminates execution of the subscription-as-a-service software instance 19 (block 118). However, if the activation agent 20 of the node 14 determines at decision block 120 that the subscription-as-a-service software instance 19 was successfully activated, the node 14 enables continued execution of the subscription-as-a-service software instance 19 (block 122). In some examples, operations of block 122 for enabling continued execution of the subscription-as-a-service software instance 19 may include enabling execution of the subscription-as-a-service software instance 19 until the subscription duration interval 34 has elapsed”; access the blockchain transaction (block containing transaction if successfully activate can continue execution of subscription))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kilpatrick within the teachings of Nagpal to include a subscription service node releasing a blockchain transaction to a subscribing node that is a part of plurality of subscribing nodes in a blockchain that has direct entitlement to access  the blockchain transaction because of the analogous concept of subscription services for network systems and relegating access to blockchain users in a network. Kilpatrick includes a process of the subscription service node releasing a transaction to multiple nodes in the blockchain network requiring direct entitlement access. This is significant because customers that subscribe to various services such as Amazon delivery, streaming services such as Netflix or any other financial transaction conducted with a service provider, must be able to receive the contents that they purchased correlating to the rightful access given. It becomes vital to distribute the correct transaction or accurate subscription to a multitude of users to satisfy customer service and eliminate errors for wrongful or unauthorized access given. This proves important for customers with add-on subscriptions that differ from other customers and being able to release or send out the proper access purchased with the rightful subscriber. By doing so with multiple subscribing nodes the system becomes more effective and efficient.
	The motivation to combine these references is because by determining the second entitlement data that is allowed to be accessed it prevents unnecessary risk, error, or compromised subscription from being used by unauthorized parties. By determining and relegating the correct allowed access to the specific subscriber in a group of subscribing nodes the customer conducting the transaction will be satisfied and high confidence and credibility will be given to the blockchain network as a whole which in return leads to the free flowing exchange of transactions that is unaltered, unimpeded and released to the correct party with rightful access. 
	However Nagpal and Kilpatrick do not explicitly teach the secondary entitlement granting access to a plurality of different data sets associated with the blockchain transaction, calculating, by the subscription service node, a chained hash value across transactions accessible by the plurality of subscribing nodes; and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets.
	Wherein Beadles teaches the secondary entitlement granting access to a plurality of different data sets associated with the blockchain transaction;  ((Par. (0124) “a user through their user account 29 is able to pay for their favorite services using any currency the system platform supports. System 10 is configured to do this by exchanging a cryptocurrency payment in a first currency from the user account [..] hen paying the selected subscription service or other merchant or user in the second currency.”; secondary entitlement (user account corresponding to selected subscription service)), (Par. (0094) “a user can see (using interactive graphical user interfaces) what subscriptions they are enrolled in and have access to manage (e.g., start, stop, continue) all subscriptions (examples ranging from Netflix™, to Spotify™, to a cellular phone bill) from one platform. In some embodiments, the platform is enabled and accessible through an application or program. In various embodiments the application is embodied as a mobile device application. Users can use the application to access and easily manage all their subscriptions via “1 Touch” from one location. This configuration allows users to pay for subscription based services in multiple currencies including fiat, and cryptocurrency.”; secondary entitlement (user corresponding to subscriptions they are enrolled in), (Par. (0023) “a blockchain subscription pay manager application is allowed to access said user blockchain account of said user; in response to receiving a request via said link or code to access said subscription payment plan invoice, providing access to said new subscription plan invoice via a graphical user interface of said blockchain subscription pay manager application; receiving user entered instructions into said graphical user interface confirming user information”; secondary entitlement (user blockchain account of user allowing access)), (Par. (0104) “a plurality of different subscription services 116 and a plurality of different crypto currency exchange/trading services 22. The plurality of subscription services 116 comprises payroll, rent/mortgage, utility bill, video, music, newsletter and donation subscription services 116 but in other embodiments any other type or any combination of subscription services are envisaged. The system is also operably connected to banks 20 for accessing bank accounts of user accounts registered with the application”; plurality of different data sets (accessed user account corresponding to plurality of subscription services)), (Par. (0106) “the user account is registered or which have been accepted or authorized to use by the user account. [..] any other entities 20, 23, 118 and performing scheduled or recurring cryptocurrency transactions, subscription transactions and/or other subscription operations.”; blockchain transactions ( subscription transactions corresponding to user account)), 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Beadles within the teachings of Nagpal and Kilpatrick to include the secondary entitlement granting access to a plurality of different data sets associated with the blockchain transaction because of the analogous concept of subscription services for network systems and relegating access to blockchain users in a network. Beadles includes a process in which a secondary entitlement or user account with selected subscription allowing access to subscription data sets in the blockchain transaction. This is significant because by regulating or allowing access to the various data sets in a blockchain the user that is subscribing to the service can allow authorized entities who are trusted and of high integrity to view/use the subscription. This in return allows multiple users to access the same set of data without problems such as delay, overwriting sored data, or irregularities. This proves important for subscription services such as Amazon, Netflix, etc. and users concerned with sharing or using the subscription services at the same time. By allowing access to the multiple data sets in a blockchain transaction the system can become more interactive, efficient and effective in exchanges of information as well as allowing the appropriate access to the approved or trusted entity. 
	However Nagpal, Kilpatrick and Beadles do not explicitly teach  progressively calculating, by the subscription service node, a chained hash value across transactions accessible by the plurality of subscribing nodes; and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of a delivery of the plurality of different data sets.
	Wherein Augustine progressively calculating, by the subscription service node, a chained hash value across transactions accessible by the plurality of subscribing nodes; (Col. 19 lines 14-35 “may include calculating a cryptographic hash value based on both the associated information and a cryptographic hash value of entries in the block chain through which a transaction was effected [..] the calculation of the cryptographic hash values along each link in a chain of cryptographic hash pointers and comparing the recalculated values to the values in the chain to confirm (in virtue of matches) that the records are authentic,”; calculating a chained hash value (calculating hash values link in a chain of cryptographic hash); across transactions (through which a transaction)), (Col. 29 lines 52-60 “the smart contract may be stored on each peer computing node, or on a subset of peer computing nodes. In some cases, each invocation of a smart contract (e.g., after a call with a set of arguments) may cause the peer computing nodes (or a subset thereof) to redundantly execute the smart contract and determine an outcome by consensus”; a plurality of subscribing blockchain nodes (peer computing nodes)), (Col. 38 lines 35-60 “ In some embodiments, a consumer record or ConsumerID may be associated with a record of consumer payment of the subscription fee such that a consumer may be identified as having an active subscription based on one or more records, which may be stored locally, within a blockchain network”; subscribing blockchain nodes ( blockchain corresponding to subscription, records and users (customers)), (Col. 39 lines 6-20 “ if a consumer purchases a $10 subscription to access content via the platform server, the platform server burns a corresponding amount of circulating attribution awards (e.g., $10 worth of attribution awards, which may be based on a current exchange or market rate of attribution awards).”; accessible (customers of blockchain network able to access content of subscription))
and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of a delivery of the plurality of different data sets. (Col. 17 lines 35-55 “ In some cases, the data structure computational infeasibility of undetectable modifications may be afforded by chaining the above-described cryptographic hash values, such that verification of tampering consumes less than 100,000.sup.th of the computing resources (e.g., in time or memory complexity) of computing resources needed to modify the data structure to be consistent with a modified previously written transactions.”; hash correlating to chained hash value ( by chaining the above described cryptographic hash values)), (Col. 36 lines 25-45 “A consumer record may contain other or additional information. In some embodiments, the ConsumerID is a cryptographic hash of the record, which in some cases is a cryptographic hash address of the record stored within a blockchain network. Alternatively, the ConsumerID may be an address for receiving digital bearer assets on a blockchain network, or a public key, or cryptographic hash thereof, any of which may be included in a record stored within a database or blockchain network.”; consumer record correlating to hash of record), (Col. 51 lines 25- 35 “For example, if a consumer record or representation thereof is stored on the blockchain network, a cryptographic hash address of the consumer record may be included with a submitted burn transaction, and any off-chain records may be updated to associated the burn transaction (e.g., directly, via reference in a link table, or otherwise) with the consumer”; sending (submitting) chained hash value ( consumer record with chained hash) to the plurality of subscribing blockchain nodes (with the consumer)), (Col. 29 lines 52-60 “the smart contract may be stored on each peer computing node, or on a subset of peer computing nodes. In some cases, each invocation of a smart contract (e.g., after a call with a set of arguments) may cause the peer computing nodes (or a subset thereof) to redundantly execute the smart contract and determine an outcome by consensus”; a plurality of subscribing blockchain nodes (peer computing nodes)), (Col. 38 lines 35-60 “ In some embodiments, a consumer record or ConsumerID may be associated with a record of consumer payment of the subscription fee such that a consumer may be identified as having an active subscription based on one or more records, which may be stored locally, within a blockchain network”; subscribing blockchain nodes ( blockchain corresponding to subscription, records and users (customers)), (Col. 39 lines 6-20 “ if a consumer purchases a $10 subscription to access content via the platform server, the platform server burns a corresponding amount of circulating attribution awards (e.g., $10 worth of attribution awards, which may be based on a current exchange or market rate of attribution awards).”; accessible (customers of blockchain network able to access content of subscription)), (Col. 48 lines 15-50 “the consumer burn transactions and platform burn transactions may be identified from the same pool of transactions identifying a single eater address (or a reduced set of eater addresses). In some embodiments, respective ones of the entities authorized to collect fees from consumers may utilize a reported or known public address associated therewith (e.g., in a list, record, or other data structure accessible by a computing system or node monitoring for burn transaction) to submit burn transactions to the (single) eater address (which may be a single eater address) and burn transactions corresponding to the respective ones of the entities may be identified based on transaction information”; plurality of different data sets (consumer burn transactions and platform burn transactions/ pool of transactions)), (Col. 19 lines 35-55 “one of the outputs, like a balance, may be reported back to the entity having requested execution of the function, and some of the output, like a transfer, may be effected on the blockchain network and an identifier of an effected transaction may be reported back to the requester (such as by which the requester may verify completion of the transaction).”; verify completeness ( verify completion of the transaction)), (Col. 21 lines 1-35 “a transaction for data storage includes a cryptographic hash (or hashes) of information stored outside of the directed acyclic graph 105 of cryptographic hash pointers, like a unique identifier of an entity, content item, or other information, but that outside information and an appended timestamp and address [..] determining that the hash values match, the outside data may be determined to be current and has not been subject to tampering, or upon determining that the values do not match, the information may be determined to have been tampered with. For example, a contributor cannot misrepresent ownership and date of contribution of a content item. In another example, a consumer cannot assert access rights unless a subscription is current. In another example, a platform server 130 cannot circumvent permissions to grant access to a consumer or otherwise manipulate reported information. Further, to verify that the cryptographic hash value in the directed acyclic graph has not been tampered with, some embodiments may recalculate cryptographic hash values along a chain of cryptographic hash pointers to confirm that the recalculated values match”; verify completeness of the plurality of different data sets (transaction with hash/ content items/ information is verified for tampering; has not been subjected to tampering [..] verify cryptographic hash has not been tampered with)), (Examiner notes: In the instant application on Par. (0048) the specification does not give a detailed explanation or example of the phrase completeness, therefore it will be broadly and reasonably interpreted that verify the completeness is corresponding to verifying, checking or determining that transactions in a blockchain do not have tampered values/ content items and are whole.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Augustine within the teachings of Nagpal, Kilpatrick and Beadles to include calculating a chained hash value across transactions accessible by the plurality of subscribing nodes and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets because of the analogous concept of subscription services for network systems and relegating access to blockchain users in a network. Augustine includes a process of calculating the chained has hash value across transactions accessible by the plurality of subscribing nodes and sending, by the subscription service node, the chained hash value to the plurality of subscribing nodes to verify completeness of the plurality of different data sets. This is significant because by calculating the chained hash value it allows the system to ensure all the data relevant to the transaction is sent to the correct subscribing party by calculating the system can also determine the access and rules over time correlating to the hash value. This helps govern, control and relegate the correct allowed access to the subscribing party and eliminates the wrongful access distributed such as subscriptions or add-on by a service provider given to the wrong user who has not purchased that particular subscription.
The motivation to combine these references is by implementing a process of calculating using the chained hash value the customer of the subscription can be ensured that all relevant information that they are allowed access to is provided and released for it intended use. This in return leads to high customer satisfaction and high credibility on the blockchain network. 

Regarding Dependent Claim 9 (Currently Amended), the combination of Nagpal, Kilpatrick, Beadles and Augustine teach the method of claim 8, Nagpal further teaches the method of claim 8, wherein the calculating the secondary entitlement further comprises: (Par. (0039) “from smart contract executable code invocations (i.e., entries) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.). An entry may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like.”; smart contract corresponding to nodes), (Par. (0037) “A typical endorsement policy allows smart contract executable code to specify endorsers for an entry in the form of a set of peer nodes that are necessary for endorsement. When a client sends the entry to the peers specified in the endorsement policy, the entry is executed to validate the entry”; smart contract correlating to nodes), (Par. (0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers [..] When the subscribed materials are requested by a user, who is not a primary subscriber, a blockchain node (i.e., a transport) can verify that a person requesting a service is an authorized person with whom the subscriber had shared the profile”; subscription service node (peers/nodes corresponding with subscription services)), (Par. (0044) “A smart contract may be used to provide compensation, quantify a user profile score/rating/review, apply vehicle event permissions, determine when service is needed”; calculating (smart contract may be used [..] quantify) secondary entitlement (profile)), (Par. (0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers. When the subscribed materials are requested by a user, [..] The exemplary embodiment stores profile-sharing transactions in a blockchain..”; secondary entitlements triggered (profile correlating to subscription services and transactions in a blockchain requested (triggered)))  
 	calculating the secondary entitlement  based on a set of current rules defined by a smart contract. (Par. (0074) “The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. [..] The result may include a decision to reject or approve the new entry based on the criteria defined in the smart contract and/or a consensus of the peers.”; smart contract correlating to a set of rules (rules associated with authorization)), (Par. (0044) “A smart contract may be used to provide compensation, quantify a user profile score/rating/review”; smart contract calculating (quantifying) secondary entitlements (profiles corresponding to subscriptions))

	Regarding Dependent Claim 10 (Original), the combination of Nagpal, Kilpatrick, Beadles and Augustine teach the method of claim 8, Nagpal further teaches the method of claim 8, further comprising- registering the secondary entitlement in a blockchain. (Par. (0044) “A smart contract may be used to provide compensation, quantify a user profile [..] to registered entities seeking access to such vehicle event data.”; registering the secondary entitlement (profile) by the smart contract))

Regarding Dependent Claim 11 (Original), the combination of Nagpal, Kilpatrick, Beadles and Augustine teach the method of claim 8, Nagpal further teaches the method of claim 9, wherein the set of current rules varies over tim (Par. (0074) “The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, the information may include a new entry, which may be processed by one or more processing entities”; set of current rules (smart contract corresponding to rules)), (Par. (0078) “a smart contract may be used to invoke rules, thresholds, sensor information gathering, etc., which may be used to invoke the vehicle service event. The blockchain transaction data 280 is saved for each transaction, such as the access event, the subsequent updates to a vehicle's service status, event updates, etc. The transactions may include the parties, the requirements (e.g., 18 years of age, service eligible candidate, valid driver's license, etc.), compensation levels”; set of current rules (smart contract corresponding to rules)), (Par. (0050) “A smart contract may be used to enforce conditions of the profile-sharing (e.g., the ability to use the shared profile only a limited number of times during a given month or during a time period allowed for sharing). The exemplary system also makes it easy for subscribers to share their profiles while driving or being inside a vehicle with others in other vehicles for short periods of time (e.g., a day or a weekend”; set of current rules varies over time (smart contract with rules corresponding to number of times/time period allowed/ short period of time e.g. day or a weekend))

Regarding Independent Claim 1 (Currently Amended), Nagpal teaches a subscription service node in a blockchain network, the subscription service node (Par. (0049) “a transport user (occupant) profiles for subscription services such as Amazon™ Prime, Spotify™, Netflix™, Apple™, etc. may be shared over a blockchain connecting transports serving as blockchain peers. Peer-to-peer sharing of the transport user profile may be automatically executed based on a blockchain consensus mechanism. This permits the user to share his/her subscriptions with a closed group of people such as family members or friends. For example, a user may want to share an Amazon™ Prime membership with a son or daughter who is going away to college. The exemplary embodiment stores profile-sharing transactions in a blockchain. When the subscribed materials are requested by a user, who is not a primary subscriber, a blockchain node (i.e., a transport)”; subscription service node (subscription corresponding to blockchain node/peers) in a blockchain network (shared over a blockchain)
a processor that when executing one or more instructions stored in a memory is configured (Par. (0008) “a processor and memory, wherein the processor is configured to perform one or more of receive a request for a service from a transport occupant, determine a profile of the transport occupant,”; processor associated with memory))
The remaining limitations of independent claim 1 recite similar limitation to the method of claim 8 and the teachings of Nagpal, Kilpatrick, Beadles and Augustine address all the limitations discussed in claim 8 and are thereby rejected under the same grounds.

Regarding Dependent Claims 2-4, claims 2-4 are system claims that recite similar limitations to the method of claims 9-11 and the teachings of Nagpal, Kilpatrick, Beadles and Augustine address all the limitations discussed in claims 9-11 and are thereby rejected under the same grounds.

Regarding Dependent Claim 14 (Currently Amended), the combination of Nagpal, Kilpatrick and Beadles do not explicitly teach the method of claim 8, wherein the calculating, the chained hash value further comprises: verifying a completeness of the verification data based on a hash value progressively calculated during an entitlement process.
Wherein Augustine teaches the method of claim 8, wherein the calculating, the chained hash value further comprises: verifying a completeness of the verification data based on a hash value progressively calculated during an entitlement process ((Col. 6 lines 1-20 “a verification of data recorded in the given block and prior blocks in the chain based on cryptographic hash pointers) such that the given block and prior blocks in the chain (and the data recorded therein) can be considered authoritative (e.g., by participants of the decentralized computing platform)”; verification data based on a value (verification data based on cryptographic hash)), (Col. 17 lines 40-57 “prior data renders detectable an internal inconsistency (e.g., tamper-evidence) within the data structure (e.g., in a verification of the data structure in accordance with the rules). In some cases, the data structure computational infeasibility of undetectable modifications may be afforded by chaining the above-described cryptographic hash values, such that verification of tampering consumes less than 100,000.sup.th of the computing resources (e.g., in time or memory complexity) of computing resources needed to modify the data structure to be consistent with a modified previously written transactions.”; verify completeness of the verification data based on a hash value (verification of data with hash values corresponding to tampering)), (Col. 19 lines 5-34 “Transactions and their associated information may be stored within transaction records of the blockchain network. [..] may include calculating a cryptographic hash value based on both the associated information and a cryptographic hash value of entries in the block chain through which a transaction was effected. In some cases, a new entry created by the smart contract may include this cryptographic hash value and pointers to those other nodes. In some embodiments, a plurality of the computing nodes 101 implementing the blockchain network may execute a routine [..] The result may be stored in the blockchain network and this process may be repeated for subsequent executions of smart contracts. Some embodiments may interrogate records to by recreating the calculation of the cryptographic hash values along each link in a chain of cryptographic hash pointers and comparing the recalculated values to the values in the chain to confirm (in virtue of matches) that the records are authentic,”; verify completeness of the verification based on a hash value ( transactions and results with hash values are compared and confirmed that records are authentic) progressively calculated ( calculation corresponding to repeated subsequent execution/ execute a routine)), (Col. 38 lines 34-60 “a subscription fee from a consumer. The subscription fee may be received in association with a subscription event, such as via an interface of a web page, web application, native application or the like provided by the platform server to receive payment information from the consumer. [..] The consumer may provide verification they submitted the payment via digital signature (e.g., proof they have access to a private key or other secret knowledge only the entity that effected the transfer possesses). Once payment for a subscription is verified, in some embodiments a consumer record of the consumer may be updated to reflect that the consumer is a paid subscriber. In some embodiments, a consumer record or ConsumerID may be associated with a record of consumer payment of the subscription fee such that a consumer may be identified as having an active subscription based on one or more records, which may be stored locally, within a blockchain network, or combination thereof. In some embodiments, the payment information comprises transaction information, like a transaction identifier corresponding to a transfer of an amount of digital bearer assets to a specified address on a blockchain network”; during an entitlement process (customer with subscription corresponding to verification of transaction of blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Augustine within the teachings of Nagpal, Kilpatrick and Beadles because of the reasons discussed in dependent claim 12 stated above.

Regarding Dependent Claim 7 (Currently Amended), claim 7 is a system claim that recite similar limitations to the method of claims 14 and the teachings of Nagpal, Kilpatrick, Beadles and Augustine address all the limitations discussed in dependent claim 14 and are thereby rejected under the same grounds.


Regarding Independent Claim 15 and Dependent Claims 16-18, claims 15-18 are non-transitory computer readable medium claims that recite similar limitations to the method of claims 8-11 and the system of claims 1-4 and the teachings of Nagpal, Kilpatrick Beadles and Augustine address all the limitations discussed in claims 1-4 and 8-11 and are thereby rejected under the same grounds.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fox; Luke (U.S Pub. No. 20210092604) “INTEGRATED SECURE DEVICE MANAGER SYSTEMS AND METHODS FOR CYBER-PHYSICAL VEHICLES”. Considered this reference because it addressed the use of subscription nodes and granting access based on a set of rules/ privileges. 

Sivakumar; Gandhi (U.S. No. 10885590) “Granting Access To A Blockchain Ledger”. Considered this application because it relates to the same assignee and the concept of granting access on a blockchain network.

Calmon; Flavio du Pin (U.S Pub.  No. 20190287026) “LEARNING SERVICE BLOCKCHAIN”. Considered this application because it addressed the use of subscription nodes in correlation to a service provider and the concept of relegating access to data sets that were subscribed to by the user.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497

/Jeremy S Duffield/Primary Examiner, Art Unit 2498